Citation Nr: 0733383	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-32 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to service connection for right common iliac 
artery aneurysm, claimed as right hip condition/pain, 
secondary to the service-connected disability of synovitis of 
the left knee, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1948 to January 
1952, April 1952 to March 1955, and May 1955 to May 1968.  
The appellant is the surviving spouse of the veteran who died 
in March 2004.


FINDINGS OF FACT

1.  At the time of the veteran's death in March 2004, the 
veteran was service-connected for synovitis of the left knee, 
rated as 10 percent disabling, and gout of the right big toe, 
rated as 10 percent disabling.  A September 2004 rating 
decision also established service-connection for post-
traumatic stress disorder (PTSD) for accrued benefits 
purposes, and assigned a 50 percent rating, effective from 
January 22, 2004.

2.  The death of the veteran was caused by a myocardial 
infarction due to atherosclerotic cardiovascular disease.

3.  The evidence of record does not link the veteran's 
myocardial infarction and atherosclerotic cardiovascular 
disease to service or service-connected disability.

4.  The death of the veteran was not causally related to 
service-connected disability.

5.  The veteran's right common iliac artery aneurysm, claimed 
as right hip condition/pain was not causally related to his 
service-connected disability of synovitis of the left knee, 
PTSD, and/or residual scarring from a shell fragment wound 
(SFW) of the lower extremities.  

6.  A right common iliac artery aneurysm or other right hip 
disorder has not been related to service or service-connected 
disability.


CONCLUSIONS OF LAW

1.  A disease of service origin did not contribute 
substantially and materially to cause the death of the 
veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2007).

2.  A right common iliac artery aneurysm, claimed as right 
hip condition/pain, is not related to service-connected 
disability, for accrued benefits purposes.  38 U.S.C.A. 
§§ 1110, 1131, 5121 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.310, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been sufficiently developed pursuant to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that appellant has been 
sufficiently advised of the evidence necessary to 
substantiate her claims.  

First, prior to the rating decision that originally denied 
the claims in September 2004, the appellant was advised in a 
June 2004 letter of the evidence necessary to substantiate 
her claim for cause of death, and the respective obligations 
of the Department of Veterans Affairs (VA) and appellant in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Although the June 2004 letter did not 
address the evidence necessary to substantiate the claim for 
accrued benefits, the September 2004 rating action addressed 
this issue and was later followed by a readjudication of the 
claim in the August 2005 statement of the case.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, with the exception of Department of Veterans 
Affairs (VA) records, a claim for accrued benefits is based 
on the evidence of record at the time of the veteran's death, 
so there would be no basis to develop the claim on an 
evidentiary basis.  Additionally, while the Board also notes 
the additional notice requirements recognized in dependency 
and indemnity compensation (DIC) claims in Hupp v. Nicholson, 
(U.S. Vet. App. July 18, 2007), the Board finds that based on 
the June 2004 notice letter and July 2004 correspondence from 
appellant seeking to connect the veteran's combat wounds and 
irritability during his life to the cause of his death 
clearly evidences her understanding of what he was service 
connected for at the time of his death, the evidence required 
to substantiate a DIC claim based on a previously service-
connected condition, and the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Consequently, the Board finds that a 
remand of the appellant's DIC claim pursuant to the Hupp case 
is not warranted.  

While the June 2004 VCAA notice letter also did not 
specifically request that appellant provide any evidence in 
appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
regional office (RO), the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claims.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The Board further notes that the appellant has been provided 
with the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent records 
or reports that have not been obtained or that are not 
adequately addressed by documents contained in the claims 
file.  The appellant has also not indicated any intention to 
provide any additional evidence in support of her claims.  
Although the Board has also considered the possibility of 
remanding the DIC claim for an opinion as to whether 
synovitis of the left knee, PTSD, and/or residual scarring 
from a SFW of the lower extremities is related to the cause 
of the veteran's death, the Board finds that because of the 
lack of a post-service diagnosis of PTSD until January 2004, 
or post-service medical evidence linking synovitis of the 
left knee, PTSD, or residuals of a SFW of the lower 
extremities to the cause of the veteran's death of any kind, 
the evidence does not reflect that the cause of death may be 
associated with service-connected disability, and that an 
etiological opinion is therefore not required in this matter.  
38 C.F.R. § 3.159(c)(4)(c) (2007). 

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the appellant.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2006).  Therefore, the remand of 
either of the veteran's claims for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.  


II.  Entitlement to Service Connection for Cause of Death

Under the basic law, service connection may be established 
for disease or injury incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Disability 
which is proximately due to or the result of a service-
connected disease or injury shall also be service connected.  
38 C.F.R. § 3.310(a) (2007).

Additionally, to establish service connection for the cause 
of death, the evidence must show that a disability incurred 
in or aggravated by service either caused or contributed 
substantially and materially to cause death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2007).

Where a veteran served continuously for 90 days during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

None of the veteran's service medical records discloses any 
reference to cardiovascular disease and there are no post-
service records that disclose complaints or treatment for 
such disability within one year following the veteran's 
separation from service in May 1968.  Service medical records 
do reflect that the veteran sustained a contusion of the left 
knee when he struck his knee on a rock as a result of an 
exploding mortar shell in August 1950.  

A September 1968 VA examination noted that the veteran's 
blood pressure was 136/86 and that he had a stable 
cardiovascular system.  

A November 1968 rating decision established service 
connection for synovitis of the left knee.  The rating 
decision found that there was no basis to establish service 
connection for left knee scarring as associated with a SFW in 
service.  

VA treatment records for the period of October 1969 to 
February 1972 reflect elevated blood pressure and complaints 
of chest pain beginning in February 1970, and diagnoses of 
hypertension in October and November 1970, at which time it 
was noted that the veteran had a history of hypertension.  In 
November 1971, the veteran was referred for an evaluation for 
chest pain, and it was reported that the veteran had been 
hypertensive for years, apparently without cardiomegaly.  

Private treatment records for the period of November 1983 to 
July 1984 reflect impressions of hypertension, enlarged 
heart, and bilateral knee arthritis.  A private treatment 
record from July 1990 reflects an assessment that included 
atherosclerotic cardiovascular disease.  

A private treatment record from August 1990 reflects that the 
veteran had a history of severe coronary artery disease (CAD) 
with normal left ventricle (LV) function by cardiac 
catheterization in 1988.  The impression was severe CAD, 
triple vessel disease, treated medically.

VA examination in November 1993 revealed a diagnosis that 
included soft tissue injuries, left leg, without bone or 
joint involvement, normal function of the left knee.

Private treatment records for the period of March 2001 to 
July 2003 reflect that the veteran underwent a coronary 
artery bypass grafting in 1998.  

VA examination in September 2003 revealed muscle weakness of 
the left knee but no evidence of degenerative arthritis.

A March 2004 private code summary reflects a final impression 
of cardiopulmonary arrest and known right common iliac 
aneurysm with leakage.  

A death certificate indicates the cause of death as 
myocardial infarction due to atherosclerotic cardiovascular 
disease.

At the time of the veteran's death, the veteran was service-
connected for synovitis of the left knee, rated as 10 percent 
disabling, and gout of the right big toe, rated as 10 percent 
disabling.  A September 2004 rating decision also established 
service-connection for post-traumatic stress disorder (PTSD) 
for accrued benefits purposes, and assigned a 50 percent 
rating, effective from January 22, 2004.

The appellant variously contends that the myocardial 
infarction and atherosclerotic cardiovascular disease that 
caused the veteran's death was causally related to the 
veteran's service-connected synovitis of the left knee and/or 
PTSD.  Although the veteran was never service connected for 
residuals of SFW of the lower extremities, she further 
contends that he should have been, and that these are somehow 
related to the cause of the veteran's death.  

The evidence of record shows that the veteran was 75 years 
old when he died in March 2004.  A death certificate reveals 
that the cause of death was myocardial infarction due to 
atherosclerotic cardiovascular disease.  The appellant has 
not submitted any medical evidence linking the veteran's 
myocardial infarction and atherosclerotic cardiovascular 
disease to service, a period of one year following service, 
or service-connected disability.  She has also not alleged or 
provided evidence that atherosclerotic cardiovascular disease 
was present in service.

In addition, while appellant contends that the veteran's 
synovitis of the left knee, PTSD, or residual scarring from a 
SFW of the lower extremities were causally related to the 
myocardial infarction and cardiovascular disease that 
resulted in the veteran's death, as a lay person, appellant 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In summary, the evidence in support of the appellant's 
contentions consists mainly of her own statements.  There is 
no competent medical evidence specifically linking the 
veteran's myocardial infarction and atherosclerotic 
cardiovascular disease to service, a period of one year 
following service, or to any service-connected disability.  
The evidence instead reflects that the veteran's 
atherosclerotic cardiovascular disease was not formally 
diagnosed until many years after service.  It also reflects 
an initial diagnosis of PTSD only several months prior to the 
veteran's death and no medical evidence linking the veteran's 
synovitis of the left knee or residual SFW scarring to the 
cause of death (even if the Board concluded that the record 
supports the establishment of service connection for what the 
record reflects to be no more than minor scarring of the 
lower extremities).  Without medical evidence demonstrating 
that the veteran's atherosclerotic heart disease was related 
to service, a period of one year after service, or to 
service-connected disability, the Board must find that a 
preponderance of the evidence is against the appellant's 
claim for service connection for cause of the veteran's 
death.


III.  Entitlement to Service Connection for Right Common 
Iliac Artery Aneurysm, Claimed as Right Hip Condition/Pain, 
Secondary to the Service-Connected Disability of Synovitis of 
the Left knee, for Accrued Benefits Purposes

At the time of the veteran's death, he had a pending claim 
for service connection for a right hip condition/pain as 
secondary to his service-connected left knee synovitis.  
Although the veteran's claims terminated with his death, a 
qualified survivor can, to a limited extent, carry on a 
deceased veteran's claim for VA benefits by submitting a 
timely claim for accrued benefits.  38 U.S.C.A. § 5121 (West 
2002 & Supp. 2005); see Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  An application for accrued benefits must be filed 
within 1 year after the date of death.  38 U.S.C.A. § 5121 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.1000 (2007).  In this 
case, the appellant timely filed her claim for accrued 
benefits in April 2004.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits to which 
the veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

The accrued benefits claims are derivative of the veteran's 
claims and the appellant takes the veteran's claims as they 
stood on the date of his death.  See Zevalkink v. Brown, 102 
F. 3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F. 3d 
1296 (Fed. Cir. 1998).

Accrued benefits may only be awarded on the basis of the 
evidence in the file at the veteran's date of death.  See 38 
C.F.R. § 3.1000(a).  "Evidence in the file at date of death" 
means evidence in VA's possession on or before the date of 
the veteran's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death.  38 C.F.R. § 3.1000(d)(4).

As was noted previously, secondary service connection is 
available for disabilities that are proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. § 
3.310.

However, there is no competent medical evidence or opinion of 
record at the time of the veteran's death attributing the 
veteran's right common iliac artery aneurysm or other right 
hip disorder to his service-connected synovitis of the left 
knee and in the absence of such nexus evidence, the Board 
finds that the claim of entitlement to service connection for 
right common iliac artery aneurysm or other right hip 
disorder as secondary to service-connected synovitis of the 
left knee must be denied.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for cause of death is 
denied.

The claim for service connection for right common iliac 
artery aneurysm, claimed as right hip condition/pain, 
secondary to the service-connected disability of synovitis of 
the left knee, for accrued benefits purposes, is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


